DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10   is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by  US2015/0027635 A1 by Hanaoka.

Referring to the claim 1 Hannoka teaches,  
A plasma processing apparatus (Fig 1,  item 1, paragraph [0029]) comprising: 
a processing vessel (item 11 processing chamber paragraph [0030]); 
a first member ( item 51 and paragraph [0037])provided in the processing vessel; and 
a second member (Item 52 paragraph [0037]) provided outside the first member; 

    PNG
    media_image1.png
    720
    677
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    226
    251
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    356
    374
    media_image3.png
    Greyscale


wherein a gas flow passage (item 53  gas openings paragraph [0041]) is formed in at least one of the first member and the second member (paragraph [0037]), the gas flow passage being configured to cause a gas (see item 72 gas [0041]) to flow into a gap  (See Fig 1 and [0042]) between the first member and the second member (see paragraphs [0040] to [0042]).  

Referring to the claim 2 Hanaoka teaches the  plasma processing apparatus according to claim 1, wherein the gas flow passage (Fig 1 item 53) includes a plurality of passages each arranged at regular intervals (See Fig 1 multiple gas flow passages 55 from the gas diffusion room to processing area paragraph [0040])  

Referring to the claim 3 Hanaoka teaches the plasma processing apparatus according to claim 1, wherein the gas flow passage (fig 1 item 53) is connected to an outermost gas supply path of a plurality of gas supply paths (See Paragraph [0051]) where Hanaoka teaches a 

Referring to the claim 4 Hanaoka teaches the plasma processing apparatus according to claim 1, wherein the gas flow passage (Fig 1item 53)  item includes a recess that is formed on a circumference of the at least one of the first member and the second member, and the recess is opened toward the gap.  (Fig 1 item 51, 52 are situated on item 50 an L shaped member with a recess kind of arrangement  opened in to gas gas diffusion room). 

Referring to the claim 5 Hanaoka teaches the plasma processing apparatus according to claim 3, wherein the plurality of gas supply paths include paths penetrating the at least one of the first member and the second member (See Fig 1 and paragraph [0040] to [0042]), and the gas flow passage branches from a path of the paths penetrating the at least one of the first member and the second member.  (Fig 1 and paragraphs [0041] to [0042]). 

Referring to the claim 6 Hanaoka teaches the plasma processing apparatus according to claim 1, wherein the at least one of the first member and the second member is configured such that direct- current voltage can be applied.  (See Fig 1 item 61 and paragraphs [0038] and [0039] where the first member 51 is connected with the DC power supply item 61).

Referring to the claim 7 Hanaoka teaches the plasma processing apparatus according to claim 2, wherein the gas flow passage is connected to an outermost gas supply path of a plurality of gas supply paths.   (See Fig 1 multiple gas flow passages 55 from the gas diffusion room to processing area paragraph [0040])  

Referring to the claim 8 Hanaoka teaches the plasma processing apparatus according to claim 7, wherein the gas flow passage includes a recess that is formed on a circumference of the at least one of the first member and the second member, and the recess is opened toward the gap.    (Fig 1 item 51, 52 are situated on item 50 an L shaped member with a recess kind of arrangement  opened in to gas gas diffusion room). 

Referring to the claim 9 Hanaoka teaches the plasma processing apparatus according to claim 8, wherein the plurality of gas supply paths include paths penetrating the at least one of the first member and the second member (Fig 1 and paragraphs [0041] to [0042]), and the gas flow passage branches from a path of the paths penetrating the at least one of the first member and the second member. (Fig 1 and paragraphs [0041] to [0042]). 

Referring to the claim 10 Hanaoka teaches the plasma processing apparatus according to claim 9, wherein the at least one of the first member and the second member is configured such that direct- current voltage can be applied.  (See Fig 1 item 61 and paragraphs [0038] and [0039] where the first member 51 is connected with the DC power supply item 61).

Conclusion

Claims 1-10 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/30/2022